Marshall, Justice.
This court having affirmed the judgment denying the appellant’s petition for writ of habeas corpus, Hubert v. State, 243 Ga. 567 (255 SE2d 60) (1979), the present appeal from that same judgment, filed in the Court of Appeals of Georgia and transferred to this court, must be, and is hereby, dismissed as moot. Code Ann. § 6-809 (b) (Ga. L. 1965, pp. 18, 29; 1965, pp. 240, 241; 1966, pp. 493, 500; 1968, pp. 1072, 1073, 1074; 1972, p. 624; 1978, p. 1986).

Appeal dismissed.


All the Justices concur.